Citation Nr: 0513480	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-36 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran's grandchild, C.S., may be recognized as 
the veteran's adopted child for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran had recognized periods of active duty service 
during the period from September 1941 to December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 Administrative Decision of 
the VA Regional Office (RO) in Manila, The Republic of the 
Philippines.   

In July 2004, the Board received additional evidence from the 
veteran consisting of school registration records for C.S. 
for the 2004-2005 school year.  These records list the 
veteran as the father of C.S., the mother as "deceased," 
and do not list any guardians for C.S.  Although these 
records were received at the Board after the RO's issuance of 
the statement of the case in October 2003 and were not 
accompanied by a waiver of review of the evidence by the RO, 
the Board finds that these records are essentially 
duplicative of earlier school registration records already on 
file for the school year 2002-2003.  These records likewise 
show the veteran as the father of C.S., the mother as 
"deceased," and that C.S. has no guardians.  Accordingly, 
the Board finds that the veteran will not be prejudiced by 
proceeding with a merit review of this case without first 
remanding the case to the RO for its review of the newly 
submitted evidence.  See 38 C.F.R. § 20.1304(a); Disabled 
American Veterans (DAV) v. Secretary of Veterans Affair, 327 
F. 3d 1339 (Fed. Cir. 2003); Bernard v. Brown, 4 Vet. App. 
384 (1993).


FINDINGS OF FACT

1.  C.S. is the grandchild of the veteran.

2.  C.S. was born in March 1988.

3.  Pursuant to a court order from a court in the Republic of 
the Philippines, the veteran adopted C.S. in December 2001.

4.  The natural parents of C.S. are the veteran's son and 
daughter-in-law, respectively.

5.  C.S. and his natural parents and siblings live in the 
same house as the veteran.

6.  For purposes of determining entitlement to VA benefits, 
the natural parents of C.S. are considered to have retained 
custody of this child.


CONCLUSION OF LAW

The grandson of the veteran, C.S., may not be recognized as 
the veteran's adopted child for VA purposes.  38 U.S.C.A. 
§§ 101(4), 1115 (West 2002); 38 C.F.R. § 3.57(e) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act Of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in July 
2002, which was prior to the September 2002 Administrative 
Decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify and assist the appellant 
in this case.  In the July 2002 letter as well as the October 
2003 statement of the case, the RO informed the appellant of 
the applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also notes that the July 2002 letter 
explicitly informed the appellant of the evidence in his 
possession that he needed to submit, to include answering 
specific questions included in the July 2002 letter, as well 
as completing an enclosed VA Form 21-686.  The Board believes 
that a reasonable inference from such communication was that 
the appellant must also furnish any pertinent evidence she 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  The appellant has not 
indicated nor is there any indication that there exists any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

The record in this case shows that the service-connection is 
in effect for ischemic heart disease as a residual of 
beriberi, rated 100 percent disabling, and peptic ulcer 
disease with anemia and upper gastrointestinal bleeding, 
rating 60 percent disabling.  As it happens, the rate at 
which compensation benefits are paid to veterans is 
determined in part by whether or not he or she has any 
dependents, with a higher rate paid to veterans with 
dependents.  Records show that the veteran in this case is a 
widower.

Records also show that in June 2000, the veteran filed a 
court petition to adopt his grandchild, J.M.S.P., and 
thereafter sought additional benefits from VA for this child.  
In letters dated in October and December 2000, VA informed 
the veteran of the information and documentation needed in 
order to make a decision on his request for additional VA 
benefits.

In April 2001, the veteran informed VA that the parents of 
J.M.S.P. had changed their mind and were withdrawing the 
application for adoption of their child.  He went on to 
inform VA that he was applying for the adoption of another 
grandchild.  

In May 2001, the veteran requested additional VA benefits for 
the adoption of his grandchild, C.S.  

In October and November 2001, the RO received documents 
related to the veteran's application to adopt C.S., to 
include the petition for adoption, Adoption Child Study 
Report, Adoption Home Study Report, and supporting 
affidavits.  These documents show that shortly after the 
March 1988 birth of C.S., he and his natural parents moved in 
with the veteran who owns a three-story residential home, and 
that C.S. is the oldest of three children.  These documents 
also note that the veteran occupies the second story of the 
home along with C.S and C.S.'s natural parents and two 
natural siblings.  The veteran's other son and his family 
occupy the first floor of the home.  In addition, these 
records show that when the veteran is not in school, he is 
always seen at a sports center where his natural mother 
works.  Moreover, according to these records, the veteran has 
shouldered C.S.'s education and other expenses both at home 
and in school, as well as that of his two siblings.

In December 2001, a judgment was rendered from a court in the 
Republic of the Philippines granting the veteran's petition 
for adoption of C.S.

In a September 2002 Administrative Determination, the RO 
pointed out that C.S. still lived with his natural parents, 
as well as the appellant, and that school records list the 
child's natural parents as his guardians.  The RO thus 
determined that that custody of C.S. did not solely rest with 
the veteran, who had the legal right to exercise parental 
control and responsibility for the welfare over the child.  

The veteran filed a notice of disagreement in June 2003, 
stating that the parental authority of C.S. had been 
completely relinquished by the child's natural parents.  He 
explained that listing the child's natural parents as his 
guardian in school records was only in the event of his 
absence during emergency situations, at which times they were 
to be the ones to be contacted.  He said subsequent inquiries 
to the school revealed that it was not necessary to fill in a 
guardian name when he exercises parental authority over the 
child.  Consequently, he enclosed school registration papers 
for the year 2002-2003 listing him as the child's father, the 
mother as "deceased," and no guardian.  He went on to 
explain that he and the child recognize each other as father 
and son and the role of the child's natural parents in the 
house was similar to that of a "big brother" and "big 
sister."  He added that he makes the decisions that matter 
where C.S. is concerned and that C.S.'s natural parents may 
make suggestions only when he solicits suggestions from them.

In July 2004, the RO received C.S.'s school registration 
records from the 2004-2005 school year listing the veteran as 
the child's father, the mother as "deceased," and no 
guardian.



II.  Analysis

Applicable criteria provide that a person residing outside 
any State shall not be considered to be a legally adopted 
child of a veteran unless all of the following conditions are 
met.

(i) The person was less than 18 years of age at the time of 
adoption.

(ii) The person is receiving one-half or more of the person's 
support from the veteran.

(iii) The person is not in the custody of the person's 
natural parent unless the natural parent is the veteran's 
spouse.

(iv) The person is residing with the veteran (or in the case 
of divorce following adoption, with the divorced spouse who 
is also a natural or adoptive parent) except for periods 
during which the person is residing apart from the veteran 
for purposes of full-time attendance at an educational 
institution or during which the person or the veteran is 
confined in a hospital, nursing home, other health-care 
facility, or other institution.

38 C.F.R. § 3.57(e)(2).

As indicated above, the documents provided by the veteran 
reflect that he is recognized under Philippine law as the 
adoptive parent of his grandchild C.S.  These documents, 
which include the relevant court decision, show the 
circumstances under which this occurred.  Under these 
circumstances, while it is apparent that the veteran is a 
devoted parent and grandparent, and conscientious in carrying 
out his duties in these roles, it may not be reasonably 
concluded for purposes of determining entitlement to VA 
benefits, that the child C.S. is not in the custody of his 
natural parents.  He has been living with his natural parents 
since his birth and spends a lot of time in the presence of 
his mother at a sports complex where she works.  In addition, 
the fact that the veteran explained in the June 2003 notice 
of disagreement that he had initially listed the child's 
natural parents as his guardians in school records in the 
event of an emergency if the veteran was absent, makes it 
clear that their parental role and custody of C.S., was not 
intended to be severed by the adoption.  Accordingly, the 
claim to have the child, C.S., recognized as the veteran's 
adopted child for VA purposes is denied.


ORDER

Recognition of the veteran's grandchild, C.S., as his adopted 
child for VA purposes is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


